                                          20 CV
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x

BAY SHORE POWER COMPANY,
4701 Bay Shore Road,                                    Civil Action No. - - - - - -
Oregon, Ohio 43616

                             Plaintiff,
                                                        JUDGE
       V.

WALLEYE ENERGY, LLC,                                   _fPROPm\JID] ORDER FOR FILING
67 Park Place East,                                     CQMRAINI.lim>...ER£~L--~
Morristown, New Jersey 07960
                                                         1..,,.-

                                                              · usn::.:: SDNY                    I
                                                                                                 f,




                             Defendant.                        DOCUMENT                          1
                                                                                                 I
                                                               ELECTRONICALLY FILCf' ·:
                                                                                                 J

                                                               !:OC #:
------------------------------------x
                                                          \
                                                               P \TEHLED:       ~1~1~.~-·,.,r,

       Pursuant to the Local Rules of the United States District Court for the SouthernDistrict of

New York, and upon the representation of Plaintiff Bay Shore Power Company ("Bay Shore") that

information contained in Bay Shore's Complaint is restricted from disclosure by a Confidentiality

Agreement with Defendant Walleye Energy LLC ("Walleye") that was specifically incorporated

into the Parties' Asset Purchase Agreement at Section 7.10, the Court hereby seals Bay Shore's

Complaint against Walleye, along with the attached Exhibits. Bay Shore has submitted to the

Court redacted copies of the Complaint and the Exhibits for public filing.
